August 24, 2007


Mr. David F. Chappell
Chappell, Hill & Lowrance, L.L.P.
2501 Parkview Drive, Suite 220
Fort Worth, TX 76102
Mr. Kent F. Brooks
Law Office of Kent F. Brooks
8117 Preston Rd., Suite 300
Dallas, TX 75225

RE:   Case Number:  05-0427
      Court of Appeals Number:  02-03-00116-CV
      Trial Court Number:  17-181243-99

Style:      FORT WORTH INDEPENDENT SCHOOL DISTRICT
      v.
      SERVICE EMPLOYMENT REDEVELOPMENT

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.   (Justice  Willett  not
sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Michael T.     |
|   |Savage             |
|   |Ms. Stephanie      |
|   |Robinson           |
|   |Mr. Thomas A.      |
|   |Wilder             |
|   |Mr. Eric W. Schulze|